Citation Nr: 0018533	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the 30 percent disability rating initially assigned 
for a left lung respiratory disorder, residual of service-
connected left lung adenocarcinoma, is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which determined that a 100 percent 
rating for a left lung adenocarcinoma was not in effect after 
June 1998 and which assigned a 30 percent rating for a 
residual left lung respiratory disorder, identified as 
chronic obstructive pulmonary disease status post thoracotomy 
with left upper lobe resection due to adenocarcinoma.

The Board notes that the RO has not responded to the 
veteran's March 1999 written statement asserting entitlement 
to a total disability evaluation based upon individual 
unemployability and refers that matter to the RO for 
appropriate action.


REMAND

The veteran contends that he is entitled to a higher 
evaluation for a left lung respiratory disorder residual to 
his left lung cancer because the disorder is more disabling 
than contemplated by the current 30 percent disability 
rating.  The veteran contends, in essence, that his left lung 
respiratory disorder substantially affects his breathing, 
diminishing the quality of his life.  The Board finds this 
claim to be well grounded, see 38 U.S.C.A. § 5107(a) (West 
1991), because a challenge to a disability rating assigned to 
a service-connected disability is sufficient to establish a 
well-grounded claim for a higher rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The Board is constrained to note that the somewhat unusual 
procedural posture of this case requires consideration of a 
threshold matter prior to review of the challenged 
evaluation.  The Board must consider whether and when the 
veteran's entitlement to a 100 percent rating for left lung 
cancer ceased to exist before determining the appropriate 
rating for the residuals of lung cancer.  For the reasons 
stated below, the Board finds that the current state of the 
record is inadequate to permit meaningful review of this 
threshold issue -- thereby necessitating further action by 
the RO.

In September 1995, the RO granted service connection for left 
lung bronchoalveolar adenocarcinoma, status post thoracotomy 
and upper left lobe resection, and assigned a 100 percent 
disability rating pursuant to Diagnostic Code (DC) 6819, as 
it then existed.  Under 38 C.F.R. § 4.97, DC 6819 (1995), a 
malignant neoplasm of a specified part of the respiratory 
system exclusive of a skin growth warranted a 100 percent 
rating.  A Note appended to the regulation provided that the 
100 percent rating would continue for two years after 
termination of treatment, at which time VA was to rerate the 
veteran's residuals, provided that a mandatory VA examination 
did not disclose local recurrence or metastasis.  The Note 
provided "a temporal component" to DC 6819 not common to 
most DCs, causing the 100 percent rating to cease to exist 
upon rerating for residuals two years after treatment for the 
original malignancy ended.  Rossiello v. Principi, 3 Vet. 
App. 430, 432-433 (1992).  In effect, DC 6819, as it existed 
in 1995, contemplated a 100 percent rating during the time of 
malignancy and for two years after the conclusion of 
treatment, then a new and separate rating for a residual 
disorder, if any.  Id.  

DC 6819 was amended after the RO service connected the 
veteran's left lung cancer in September 1995.  61 Fed. Reg. 
46720-46731 (Sept. 5, 1996), effective October 7, 1996, 
(codified at 38 C.F.R. § 4.97 (1997)).  Where a provision of 
law or regulation changes after a claim is filed or reopened 
but before the conclusion of the administrative or judicial 
appeal process, VA must determine which version is applicable 
to the claim.  The version to be applied is the one most 
favorable to the veteran, at least following the effective 
date of the more recent provision, absent congressional 
intent to the contrary.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule established by 38 U.S.C.A. 
§ 5110(g) prohibits application of a liberalizing provision 
prior to its effective date); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In this case, the amended DC 6819 
shortens the "temporal component" from two years to six 
months and requires that reratings of residuals after 
cessation of a 100 rating for a malignancy be subject to 
38 C.F.R. § 3.105(e), pertaining to compensation rating 
reductions.  Because a veteran is eligible for compensation 
at the 100 percent level after termination of treatment for 
malignancy four times longer under the former provision than 
under the current provision, the Board finds the former 
provision to be more favorable to the appellant.  Therefore, 
at all times relevant to this case, the Board will consider 
the veteran's claim under the former provision.

VA hospital records disclose that the veteran was diagnosed 
with left lung adenocarcinoma in April 1995 and underwent a 
thoracotomy and left upper lobectomy including chemotherapy.  
A June 1995 VA hospital discharge summary refers to the 
veteran's chemotherapy and states that he "will return in 
four weeks for cycle number three.  He will continue his X-
ray treatments."  The claims file includes no medical 
evidence concerning the veteran's cancer treatment from the 
June 1995 discharge summary until a January 1998 VA 
respiratory disease examination report stating that the 
veteran's cancer treatment was "completed in mid-1995."  
The January 1998 examination report also refers to a January 
1997 VA X-ray report which is not associated with the claims 
file.  The Board cannot determine whether the veteran was 
provided with two full years of 100 percent post-treatment 
compensation to which he was entitled under the former DC 
6819 without medical evidence documenting the time when 
treatment terminated.  It is also necessary for the RO to 
determine if there are additional treatment records relating 
to evaluation and treatment for the veteran's left lung 
respiratory disorder residual to left lung bronchoalveolar 
adenocarcinoma.  Therefore, while this case is in remand 
status, the RO should obtain any relevant, nonduplicative 
treatment records and associate them with the claims file.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

The Board finds that additional RO action is required prior 
to further appellate review of the veteran's claim to ensure 
due process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identity all sources of VA or non-VA 
treatment for left lung bronchoalveolar 
adenocarcinoma, status post thoracotomy 
and upper left lobe resection, and for a 
left lung respiratory disorder residual 
to the left lung cancer since June 1995.  
After securing any necessary releases 
from the veteran, the RO should obtain 
copies of relevant treatment records and 
associate them with the claims file only 
to the extent they are not already of 
record.  See 38 C.F.R. § 3.159 (1999).

2.  When the requested development is 
complete, the RO should review the claim 
in light of the additional evidence, 
including all medical records received 
since March 1999 and readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplemental statement of the 
case and provide the veteran with a 
reasonable time within which to respond.  
The RO then should return the case to the 
Board for final appellate consideration, 
if otherwise in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until notified by the RO, the veteran may submit to the RO 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




